OPINION — AG — ** EXAMINATION OF COUNTY TREASURER BOOKS, RECORDS ** OPINION DEALING WITH THE STATE EXAMINER AND INSPECTOR EXAMINATION OF COUNTY TREASURER BOOKS AND ACCOUNTS AND QUESTION ARISING IN CONNECTION WITH THE SAFEKEEPING, BY COUNTY TREASURER, OF SECURITIES PURCHASED WITH SINKING FUND MONEY IN THEIR CUSTODY. (PUBLIC FUNDS, CUSTODY, RECORDS, PUBLIC INSPECTION, INVESTING PUBLIC MONEY) CITE: 19 O.S. 111 [19-111], 19 O.S. 622 [19-622] [19-622], 62 O.S. 435 [62-435], 62 O.S. 541 [62-541] [62-541], ARTICLE X, SECTION 28 (JAMES C. HARKIN)